Clark, J.,
dissenting. This case was tried by a careful and a painstaking Judge and by a jury that was unexceptionable to the prisoner, for no objection was taken by him to any one of them. The charge as to the distinction between murder in the first degree and murder in the second degree, was very clear and explicit, and the jury could not have misunderstood it and it is not even alleged that they were misled. Though the Judge thought there was sufficient evidence to submit the case to the jury upon the phase of murder in the first degree and the twelve jurors were each of opinion that *857the prisoner beyond a reasonable doubt was guilty of murder in the first degree as explained by the Court, we are asked to overrule both Judge and jury. It should be a very plain case that would justify such interferen.de with the province of the jury and with the ordinary course of justice.
The Act of 1893 divided murder into the 1st and 2nd degrees, a very proper step, if it can be admissible for the Court to approve — since it has no right to disapprove — legislative action. There was nothing on the face of the Act transferring to murder in the second degree the presumption of malice aforethought, which by an unbroken line of decisions from the earliest times arose (State v. Rollins, 113 N. C., 722) upon the killing being shown to have been done with a deadly weapon, but this Court in State v. Fuller, 114 N. C., 885 held that it was transferred and having reiterated it since, we must take it now as settled. These decisions, however, also hold that no particular length of time is necessary to constitute “premeditation.” In State v. Thomas, 118 N. C., 1113, it is said that to constitute the “premeditation” necessary to constitute murder in the first degree “the mental process may require but a moment of thought.” In State v. Dowden, 118 N. C., 1145, which very nearly resem-> bles this case in the facts, it is said “The law does not lay down any rule as to the time which must elapse between the moment when the person premeditates, or comes to the determination in his own mind to kill another person, and the moment when he does the killing, as a test. It is not a question of time.In determining the question of deliberation and premeditation, it is competent for the jury to take into their consideration the conduct of the prisoner, before and after, as well as at the time of the homicide, and all the circumstances connected with it.”
In State v. Norwood, 115 N. C., 879, it is said, that the *858jury may find premeditation no matter “tow soon after resolving to do so” the killing is done. This language is approved in State v. McCormac, 116 N. C., 1033, tte Court tolding that as evidence of premeditation tte jury migtt consider “tte want of provocation; the preparation of a weapon, and that there was no quarreling just before the killing”— the identical evidence that is present in the case at bar— and the Court adds that it is “suet attendant circumstances which throw light upon the question (of premeditation) rather than a computation of the time intervening between the formation and execution of the purpose.” In State v. Covington, 117 N. C., at page 862, it is said, “It is immaterial in determining the degree of murder how soon after resolving to kill the prisoner carried his purpose into execution.” If a person goes out into the street and without provocation coolly walks up to another and stabs him and then flees, surely this is murder in the first degree for the jury is justified in believing “from the circumstances before and after” State v. Dowden, supra, that the killing was deliberate. In the case at bar, the prisoner had been having a high quarrel with one of deceased’s employees; the deceased came up and reproved his employee; the prisoner went down the steps a few feet and stood in the dark with his knife open and the deceased, the owner of the gin, went down the steps and up to the prisoner and asked him in a mild manner what the trouble was, the prisoner made no response, the deceased then gently, not in a rude manner, laid his hand on the prisoner’s arm and asked him to come round to the light and tell him what the fuss was about, whereupon with his open knife, the prisoner stabbed the deceased in the abdomen, and ran off crying out loudly “I’ll kill him — I’ll cut his guts out.” He fled from justice and when sought by the sheriff attempted to escape by a back door and only stopped after being shot *859at. Tbe killing could not justly be ascribed to the kind speech of the deceased or his gently laying his hand on prisoner’s shoulder. His standing there in the dark with an open knife, his refusing to answer when first spoken to, his killing without any provocation and his immediately running off shouting, “I’ll kill him — I’ll cut his guts out,” and his subsequent flight from justice, were all calculated to satisfy the jury that the “devil was in him” and that while standing there in the dark, brooding over his late quarrel and with his open knife in his hand, he determined to kill whoever approached him. In accordance with the above precedents this was ample time to make it premeditation and justified their verdict.
The declaration of the prisoner was also in evidence that he opened the knife in his pocket. This, if believed by the jury, might well have been considered by them as evidence of deliberation and a determination to slay the deceased, for the knife in that ease could not have been opened without premeditation and a formed intention to take the deceased at a disadvantage. The stabbing was not on a sudden impulse, at least there was evidence for the jury tending to prove that it was premeditated.
From the report of the Attorney General to Congress it appear that in the last dozen years the number of homicides in the United States has suddenly risen from 4,000 to 10,500 per annum and for the vast slaughter represented by the last figure, in round numbers 100 were convicted of murder by the Courts and 240 were executed by lynch law — that growing blot upon our civilization. In this State, from the official “Criminal Statistics” on an average there are 150 capital offences per annum, for which on an average 2 are executed by law and 4 are lynched, though doubtless all the lynchings are not reported. In 1894 theAttorney General’s report shows *8608 lynched, and 2 legal excutions, and the next year 2 were lynched, and no execution by law.
Lynch law, evil that it is, is a protest of society against the utter inefficiency of the Courts as above shown to protect the public against murder. It is an evidence that society under that first of laws, the right of self preservation, is endeavoring to protect itself when the costly machinery of Courts has failed of the object of its creation so far as homicide is concerned. The wisest course is not to suppress the facts but to probe the evil and remove the cause.
This inefficiency of the Courts is chiefly due to the failure to adapt legislation as to murder trials to their changed surroundings in other respects. "When, as at common law, a prisoner on trial for murder was not allowed the benefit of counsel or to have witnesses summoned on his own behalf or to cross-examine those stunmoned for the prosecution, the humanity of the judges to “even up” matters invented the disparity of challenges whereby the State is allowed only four peremptory challenges, while the prisoner has 23 without assigning cause, and an unlimited number, of course, if he can show cause. Now that the prisoner has the benefit of counsel, the right to have the compulsory attendance of witnesses on his own behalf and to cross-examine the State’s witnesses, and even to be a witness in his own behalf, if he wishes (and freed from comment if he does not) the retention of the enormous disparity of peremptory challenges (23) in his favor enables him to “run” for some one man on the venire who is his friend or the friend of his counsel, or opposed to capita] punishment. Further, the prisoner must be proved guilty beyond a reasonable doubt and the doubt of one juror defeats conviction. Besides, the prisoner can except to any ruling or charge of the Court, but the Solicitor for the State can not, and there are other discriminations *861in bebalf of tbe prisoner and against tbe State. Tbe result is that tbe gravest and most flagrant murder can rarely be punished if tbe prisoner or bis friends bave means to engage able and influential counsel wbo can utilize tbe overwhelming advantage given the prisoner in trials for murder. Attorney Generals Davidson, Osborne and Walser bave in their reports called attention to this evil and recommended a reform so as to give tbe State a fair trial in such cases. Tbe practical effect of our present system is that a murder, however flagrant, if the prisoner or bis friends bave money entails merely a sharp fine upon the slayer, imposed for tbe benefit of some influential and able lawyer in tbe way of a fee— it is merely this and nothing more. Tbe heavy expense of the trial all falls upon tbe defenceless public with tbe increased insecurity of human life resulting from easy acquittals. An ideal trial is one in which tbe innocent has nothing to fear and the guilty but little to hope. In our murder trials happily we fulfill the first condition but are exceedingly far1 from tbe latter.
It is true that this disparity of challenges and other dis-criminations which prevent tbe State having a fair showing can only be corrected by legislation (and many States are doing it), but tbe Courts knowing the overwhelming disadvantages under which tbe State already labors in attempting to protect society against murderers and the increase of lvnchings caused by tbe inability of the Courts to do this, should be slow to increase tbe inefficiency of tbe Courts with the increase of tbe evil sure to result therefrom, by taking a case from the jury wbo, upon tbe evidence and upon a charge in accordance even with Skate v. Fuller, has found that beyond any reasonable doubt, in tbe mind of any juror, tbe prisoner slew tbe deceased with premeditation and malice aforethought.